Appeal from a judgment (denominated decision and order) of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered February 12, 2010. The judgment, following a nonjury trial, among other things, determined that defendant Bruce Hellman had implied actual and presumptive authority to execute the lease at issue and dismissed plaintiff’s complaint against defendant Stockwood LLC.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Centra, J.E, Peradotto, Garni and Sconiers, JJ.